Exhibit 10.21

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Amendment”) is made as of
October 1, 2004 (the “Effective Date”), between COMSYS IT Partners, Inc.
(“COMSYS”), f/k/a Venturi Partners, Inc. and Personnel Group Of America (“PGA”),
a Delaware Corporation, and Michael H. Barker (“Employee”).

 

In consideration of the mutual covenants and agreements hereinafter set forth,
the parties agree to amend that certain Employment Agreement, dated as of April
14, 2003 between Employee and PGA (the “Agreement”), as follows:

 

  1. Section 1 of the Agreement is amended to reflect that Employee’s new
officer title shall be Executive Vice President—Field Operations.

 

  2. Section 2 of the Agreement is amended as follows:

 

To effectively perform his duties as Executive Vice President – Field
Operations, Employee understands and agrees that it would be beneficial for him
to relocate to Houston, Texas, the location of COMSYS’ headquarters. As such,
Employee agrees that he will use his best efforts to relocate to Houston, Texas
within 18 to 24 months of the execution of this Amendment and COMSYS agrees to
reimburse Employee in accordance with COMSYS’ relocation policy.

 

  3. Section 3a of the Agreement is amended to reflect that Employee’s annual
Base Salary is $320,000, less applicable withholdings and deductions.

 

  4. Section 3b of the Agreement is amended as follows:

 

For the fiscal year ending January 2, 2005 (“FY 2004”), Employee’s eligibility
to receive a Performance Bonus shall be governed by the terms and conditions of
the Agreement. Following FY 2004, Employee’s eligibility for a Performance bonus
shall be governed as follows:

 

  a. For the fiscal year ending January 1, 2006 (“FY 2005”), Employee will
receive a Performance Bonus in an amount that is equal to the greater of One
Hundred Thousand Dollars ($100,000), less applicable withholdings, or the amount
that Employee is eligible to receive under the terms and conditions of the
COMSYS Executive Incentive Plan. The Performance Bonus shall be paid on the date
that COMSYS normally pays incentive payments and bonuses for FY 2005 to its
employees (“Payout Date”); provided, however, that Employee shall not be
eligible to receive the Performance Bonus if his employment is terminated prior
to the Payout Date pursuant to subsections 6a, 6b, 6c (to the extent Employee
fails to meet his obligations as set forth therein), or 6e of the Agreement but
Employee will receive a pro rata portion of his Performance Bonus if his
employment is terminated pursuant to subsection 6d.



--------------------------------------------------------------------------------

  b. Following FY 2005, Employee shall be eligible for incentive compensation
according to the terms and conditions of the COMSYS Executive Incentive Plan, as
the same may be amended from time to time. As with all compensation, COMSYS
reserves the right to amend incentive plans according to the needs of the
business.

 

  5. Section 3c of the Agreement is amended and replaced in its entirety with
the following:

 

Stock Options. Executive was granted an aggregate of 90,000 stock options on
April 14, 2003 (the “Initial Grant”) pursuant to the 2003 Equity Incentive Plan
of PGA (the “2003 Equity Plan”) and such options are fully vested. If
Executive’s employment hereunder is terminated by COMSYS without Cause (as
defined in the Agreement), the exercise period with respect to the Initial Grant
shall be extended for a period of four (4) years following the date of such
termination (but in no event beyond the original expiration date of the
respective option).

 

Subject to approval of the Compensation Committee of the Board of Directors of
COMSYS, Employee shall receive an additional grant of options to purchase
100,000 shares of COMSYS’ common stock at an exercise price of $8.55 per share
pursuant to a vesting schedule and such other terms as set forth in a Stock
Option Agreement. Employee shall be eligible for additional option grants under
the COMSYS 2004 Stock Incentive Plan at the discretion of the Compensation
Committee.

 

  6. Section 3d of the Agreement is amended to reflect that Employee will
receive an auto allowance of One Thousand Dollars ($1,000) per month. This sum
shall be fully taxable as income.

 

  7. Section 3e of the Agreement is amended and replaced in its entirety with
the following:

 

COMSYS’ standard Paid Time Off (“PTO”) Policy shall apply to Employee; provided,
however, that Employee will be eligible to accrue 27 PTO days per calendar year.
PTO days are to be used for any holidays (other than those designated as paid
holidays by COMSYS), vacation days, sick days or personal days that Employee
wishes to be paid for.

 

  8. Section 5 of the Agreement is amended to reflect that the Initial Term of
the Agreement will continue until September 30, 2007, unless earlier terminated
pursuant to the provisions of Paragraph 6 of the Agreement.

 

  9. Section 17 of the Agreement is amended to reflect the current address of
COMSYS for purposes of receiving Notices under the Agreement and this Amendment.
Such address is as follows:

 

COMSYS Information Technology Services, Inc.

4400 Post Oak Parkway, Suite 1800

Houston, Texas 77027

Attention: General Counsel

 

2



--------------------------------------------------------------------------------

  9. Complete Agreement. This Amendment, along with the Agreement, embodies the
complete agreement and understanding among the parties and supersedes and
preempts any prior understandings, agreement or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first written above.

 

COMSYS IT Partners, Inc.: By:  

/s/ MICHAEL T. WILLIS

--------------------------------------------------------------------------------

Name:   Michael T. Willis Its:   Chief Executive Officer and President Employee:

/s/ MICHAEL H. BARKER

--------------------------------------------------------------------------------

Michael H. Barker

 

3